DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 7, 11, 13-14, 16-17, and 19 are pending and under examination. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 11, 13-14, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stolyarov et al. (WO 2014/210584 A1), hereinafter Stolyarov, in view of Meyer (US 2011/0272646), and further in view of Xing et al. (US 2011/0171364), hereinafter Xing.  
Regarding claims 1-2, Stolyarov discloses a composition comprising an electrically conductive polymer composite in a filament for a fused deposition modeling process (par. 0110, 0117) comprising: (a) one or more polymers (solid polymer dispersion media) (par. 0029-0030), in a range of 70-85% (or 65-98.9%), overlapping with the claimed ranges as in claims 1-2, and either PLA, PCL, or PHA (par. 0030, 0110, 0117) and as a particulate matter (in a solid dispersion); 
(b) one or more electrically conductive components (graphene dispersants) as graphene nanoplatelets (par. 0021-0022, 0025, 0110, 0117) in an amount of 10-25%, overlapping with the claimed range;
(c) one or more plasticizers in an amount of 5-25%, overlapping with the claimed range (par. 0034, 0110, 0117); 
(d) one or more thermal stabilizers (par. 0037) in an amount that is not specified in the reference;
(e) one or more particulate fillers (par. 0033) which can be of nanoscopic dimensions or of microscopic dimensions (par. 0023 defines nanoscopic) also in an amount that is not specified;
and with respect to (f), Stolyarov teaches dispersing the graphene components throughout the “dispersion” as to increase the electrical conductivity of the material (par. 0101, 0103, 0105-0106, 0125, 0131, 0146-0147). Resistivity is known in the art to be inversely related to conductivity (as the resistivity of a material increases, its conductivity decreases). Thus, likewise, when the conductivity is rising, the resistivity is falling. Additionally or alternatively, please see below. 
It has been held that the optimization of a result-effective variable is within routine skill in the art and supports a case of prima facie obviousness. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the resistivity of the material is “not greater than 1 ohm*cm” as is claimed in order to produce the electrically conductive material above.
It also has been held that where the prior art discloses a range that overlaps with the claimed range as discussed above with respect to the components above, a prima facie case of obviousness exists. Accordingly, with respect to the disclosed overlapping ranges above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the components listed above are within the ranges above, as required in the claim. 
Stolyarov does not explicitly disclose the amount of thermal stabilizer or particulate filler material as required in claim 1. 
However, Meyer discloses a similar composition comprising a polymer and an electrically-conductive additive material (Meyer, par. 0023-0024, 0027-0028). Meyer is similar to Stolyarov, in that Meyer further discloses 0-0.2% by weight of (phosphine) thermal stabilizer (par. 0025, 0030, 0079-0081, 0086), overlapping with the claimed range, and 0-8% by weight of a further auxiliary substance or additive (par. 0031, 0126-0128) which can be titanium oxide as described in the passage, which means that it (the auxiliary substance or additive of Meyer) would correspond with this same “filler” component of Stolyarov. 
One of ordinary skill in the art would have had a reasonable expectation of success from having incorporated the techniques of Meyer into the composition of Stolyarov above because both are concerned with the production of polymer composites with graphene-like additives as to give the material electrical conductivity and have electrically conductive applications. Accordingly, one of ordinary skill in the art would have found it obvious to have added the filler and stabilizer components from Meyer in an amount as specified by Meyer into the composition of Stolyarov above, as to produce a similarly useful composite product, having a higher mechanical strength or color (from a filler or additive), and an adequate thermal stability as described by Meyer.  
Additionally or alternatively with respect to the resistivity as “no greater than 1 ohm-cm” as required in claim 1, Xing discloses a “paste” material that can be made into a variety of different shapes (Xing, par. 0011-0012) as to produce conductive polymeric material (par. 0012-0016). Xing further discloses leaving the resistivity of the material of less than 0.1 (10-1 ohm-cm) (Xing, par. 0070) with respect to a carbon nanotube/polymer composite material. As such, one of ordinary skill in the art would have found this to be a suitable range for the material’s resistivity (as in Xing), as the product above being produced by the process is designed to be a conductive material above (as in Stolyarov/Meyer), and Xing explicitly discloses the values as listed in the claimed invention for a resistivity value. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the resistivity of the material (from Stolyarov/Meyer above) is of a resistivity value as is claimed. 
Regarding claims 3-5, Stolyarov/Meyer/Xing discloses the subject matter of claim 1, and further discloses that the thermoplastic materials are PLA (as in claim 3), polyhydroxyalkanoate (PHA) (as in claim 4), and specifically poly-beta-hydroxybutyrate (PHB) (as in claim 5) (Stolyarov, par. 0029-0030). 
Regarding claim 7, Stolyarov/Meyer/Xing discloses the subject matter of claim 1, and the range of 10-25% above also overlaps with the 8-13% range as required in claim 7, and thus would be met by the same analysis as above in claim 1. Furthermore, Stolyarov/Meyer/Xing discloses the use of copper or silver particles (Stolyarov, par. 0124-0126), which would meet this limitation in the case when the particles are selected to be metallic and not graphene/carbon nanofibers. 
Regarding claims 11 and 13, Stolyarov/Meyer/Xing discloses the subject matter of claim 1, and further discloses the titanium oxide (Stolyarov, par. 0033; Meyer, par. 0128) filler additives. The overlapping range in claim 1 above of 0-8% of additive (from Meyer) also overlaps with the range in claim 11, and thus would be considered met by the same analysis as in claim 1 above. 
Regarding claims 14 and 16, Stolyarov/Meyer/Xing discloses the subject matter of claim 1, with the range of claim 14 also being rendered obvious by the same teachings as in claim 1 above with the 5-15% range in the claim also overlapping with the 5-25% of plasticizer as described above, and Stolyarov/Meyer further discloses the tributyl citrate plasticizer (Stolyarov, par. 0117) as required in both claims 14 and 16. As such, it would have been obvious with respect to the overlapping range for the same reasons set forth above in claim 1.
Regarding claims 17 and 19, Stolyarov/Meyer/Xing discloses the subject matter of claim 1, and further discloses the phosphine compounds including TPP and TNPP as stabilizer (Meyer, par. 0079-0081), with the range of 0.1-1% as claimed overlapping with the 0-2% of stabilizer above (from Meyer). As such, it would have been obvious with respect to the overlapping range for the same reasons set forth above in claim 1. 
Response to Arguments
Applicant's arguments filed 11/2/2021 have been fully considered but they are not persuasive with respect to the updated rejections above. In the remarks, Applicant argues that the references do not teach the claims as amended as they are not analogous to the claimed invention. 
In response, Examiner agrees that Friend is no longer applicable but points out that Stolyarov does discuss producing a filament in a fused deposition modeling process where “fused deposition modeling” involves the use of filament material and this is the first applied reference as noted above – thus the filament limitation as amended would be met by this teaching in Stolyarov. 
Meyer teaches that its compositions are suitable for “extrusion” into “tubes” (which is substantially similar to a ‘filament’ in shape) (Meyer, par. 0148) and uses similar polymer/filler materials, see claims 11 and 13 above where both Stolyarov and Meyer have the same filler material within the polymer. 
As such, Stolyarov and Meyer appear to be properly combinable for the claim as amended and would form a conductive architecture within the filament as the claim now reads, with the only limitation missing from this combination is the explicit disclosure of the precise amount of resistivity (of not greater than about 1 ohm-cm) within the conductive material. Because the material is already conductive (as in Stoylarov/Meyer), it would not be a significant further “modification” to then prescribe the amount of resistivity (as inversely related to the conductivity), however it is recognized that this combination does not explicitly teach this limitation as it relates to the resistivity of the material.
Xing has replaced Friend as the third reference where Xing is producing a “conductive paste” which is made of a polymer and conductive filler and produces conductive material products, such as batteries/electrodes (Xing, par. 0013, 0067). As such, Xing would also be properly combinable with the above, as it would be involving a similar type of polymer material, to which a conductive “filler” (Xing, par. 0006) has been added as to add conductive properties to the material. While it does not produce a “filament” – this filament shape is provided by Stolyarov above, and Xing would not require a further modification of the shape of the material as it is the filling material that provides the conductivity to the material. As such, the rejections are maintained as outlined above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW D. GRAHAM/
Examiner
Art Unit 1742



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742